 

 

Case 1:19-cv-00332-FJS-CFH Document5 Filed 04/18/19 Page 1of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

ANDREA J. NUSSINOW,
Plaintiff,
-against-
COUNTY OF COLUMBIA, RONALD PEREZ, as

President of Columbia-Greene Humane Society, Inc.
and in his individual capacity, LEE DELISLE, as

NOTICE OF
APPEARANCE

Civil Case No.: 1:19-ev-332

Chief Investigator for the Columbia-Greene Humane (FJS/CFH)

Society, Inc. and in his individual capacity, and

COLUMBIA-GREENE HUMANE SOCIETY, INC.

3

doing business as the Columbia-Greene Humane Society/SPCA,

Defendants.

 

TO: The Clerk of the Court and All Parties of Record:

Tam admitted to practice in this Court, and I appear in this case as counsel of record for

defendant County of Columbia, New York

Dated: April #7, 2019

TO: MANSFIELD, GAUTIER & ROSENTHAL,

Attorneys for Plaintiff

Attn: Lisa Rosenthal, Esq.
P.O. Box 3

55 Old Post Read North
Red Hook, New York 12571

 

Attorneys for Defendant

407 Albany Shaker Road
Loudonville, New York 12211
Telephone: 518-690-0096

E-mail: tmurphy@murphyburnslaw.com

LLP

 
